       Case 1:20-cv-09119-PAE-JLC Document 11 Filed 01/06/21 Page 1 of 3
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 1/6/2021
 ERIC ANDREW PEREZ,

                                 Plaintiff,
                                                                   20-CV-9119 (MKV)
                     -against-
                                                                 ORDER OF SERVICE
 EXPERIAN, et al.,

                                 Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

                                              DISCUSSION

A.     Order to issue summonses

       The Clerk of Court is directed to issue summonses as to Defendants Citibank, Equifax,

Experian, Sequium Asset Solutions, Trans Union, and Verizon. Plaintiff is directed to serve the

summons and complaint on each of these defendants within 90 days of the issuance of the
       Case 1:20-cv-09119-PAE-JLC Document 11 Filed 01/06/21 Page 2 of 3




summonses. If within those 90 days, Plaintiff has not either served Defendants or requested an

extension of time to do so, the Court may dismiss the claims against Defendants under Rules 4

and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

B.     Federal Trade Commission Act (FTCA)

       Plaintiff brings claims under the Federal Trade Commission Act, but the Act does not

create a private right of action. See Naylor v. Case & McGrath, Inc., 585 F.2d 557, 561 (2d Cir.

1978) (“[I]t is clear that no private right of action arises under the [FTCA].”); Alfred Dunhill Ltd.

v. Interstate Cigar Co., Inc., 499 F.2d 232, 237 (2d Cir. 1974). Rather, the FTCA created the

Federal Trade Commission (FTC), delegating specific powers to the FTC to (1) punish and

prevent unfair practices and (2) file civil actions for violations of its rules and orders. 15 U.S.C.

§§ 57a and 57b; see Alfred Dunhill Ltd., 499 F.2d at 237 (“[T]he provisions of the [FTCA] may

be enforced only by the [FTC]. Nowhere does the Act bestow upon either competitors or

consumers standing to enforce its provisions.”). Put simply, the FTC, not Plaintiff, has the

authority to enforce the FTCA’s provisions. Thus, the Court dismisses all claims brought under

the FTCA.

C.     Federal Trade Commission

       Plaintiff names as a defendant the FTC, claiming that the FTC was “criminally

negligent.” (ECF 2, at 9) (“Defendant FTC Federal Trade Commission [footnote omitted] has

also been criminally negligent and complicit in all malicious acts perpetrated against Plaintiff

Perez.”). But a private party cannot prosecute a criminal action in federal court. See Leek v.

Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of an arrest

warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”). And because

federal prosecutors possess discretionary authority to bring criminal actions, they are “immune
                                                  2
       Case 1:20-cv-09119-PAE-JLC Document 11 Filed 01/06/21 Page 3 of 3




from control or interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co.,

457 F.2d 81, 87 (2d Cir. 1972). The Court therefore dismisses all claims brought against the FTC.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is directed to issue summonses as to Defendants Citibank, Equifax,

Experian, Sequium Asset Solutions, Trans Union, and Verizon.

       The Court dismisses all claims brought under the Federal Trade Commission Act and all

claims brought against the Federal Trade Commission.

SO ORDERED.

 Dated: January 6, 2021
        New York, New York

                                                          MARY KAY VYSKOCIL
                                                         United States District Judge




                                                 3
